LESLIE, Chief Justice.
This is a suit by H. Clay Read and wife against the defendants Clyde E. Thomas and others to cancel certain deeds and to adjudicate ownership and the right of possession to the property involved. Upon a trial in the lower court judgment was rendered that plaintiffs take nothing by their suit as against the defendants and that defendants, each and all, go hence without a day with their costs, etc. The plaintiffs appeal.
The case comes to this court upon a transcript of the record only. Neither party has filed any brief in this court. We have therefore examined the record in this case in order to determine whether there is ' fundamental error in the trial court’s judgment. Finding none, it is' the duty of this court to affirm the same, which is done upon the authority of Haynes v. J. M. Radford Groc. Co., 118 Tex. 277, 14 S.W.(2d) 811; Id., (Tex.Civ.App.) 16 S.W.(2d) 1118.
Further, Read and wife have filed no statement of facts in this court in an effort to establish any of the allegations and charges set up in the pleadings upon which they went to trial. For the reason first above set out and upon the authority cited, the judgment of the trial court is affirmed.